Malone Jr., J.
We take judicial notice of the fact that, subsequent to the entry of the order from which petitioner appeals, respondent voluntarily executed judicial surrenders of his parental rights as to the subject children (see Social Services Law § 383-c [3]). Because respondent’s parental rights as to the subject children have been terminated, this appeal must be dismissed as moot (see Matter of Deamari W. [Howard W.], 83 AD3d 1489 [2011]; see also Matter of Riley II. [Sierra II.], 68 AD3d 1312 [2009]).
Spain, J.E, Rose, Stein and Egan Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.